Citation Nr: 1744460	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  15-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2014 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2017, the Veteran testified at a Board Central Office hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when certain schedular criteria are met and the evidence shows that a claimant is unable, as a result of service-connected disabilities, to secure or follow a substantially gainful occupation consistent with his education and experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran is service-connected for bilateral pes planus (rated as 50-percent disabling); left sensory neuropathy of the sural nerve (30-percent disabling); degenerative arthritis of the spine (20-percent disabling); left ankle sprain (10-percent disabling); and pseudofolliculitis (10-percent disabling).  His combined rating for these disabilities in 80 percent; hence, he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The remaining question is whether these disabilities prevent him from securing or following a substantially gainful occupation.


During his Board hearing, the Veteran testified that he last worked full-time in 2005, and that his service-connected disabilities, in particular his bilateral pes planus, essentially prevent him from obtaining employment.  However, a Disability Benefits Questionnaire dated in July 2016 from his private podiatrist reflects that he was able to work eight to ten hours per day despite "excruciating" pain in his feet.  After his hearing, the Veteran requested that he be afforded another VA examination for the purpose of evaluating his entitlement to a TDIU.  See June 2017 Report of General Information.  The Board is aware that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one but rather a determination for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, in light of the conflicting evidence of record regarding the functional impact of the Veteran's service-connected disabilities, the Board finds that a VA examination is necessary, per his request.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2017 to the present.

2.  Then, schedule the Veteran for a VA examination in connection with his application for a TDIU.  After reviewing the entire claims file, particularly to include the VA examination reports of record and the July 2016 Disability Benefits Questionnaire completed by the Veteran's private podiatrist, the examiner should provide a detailed explanation of the functional impairment caused by A COMBINATION OF THE VETERAN'S SERVICE-CONNECTED DISABILITIES (to include bilateral pes planus, left sensory neuropathy of the left foot, degenerative arthritis of the lumbar spine, left ankle sprain, and pseudofoliculitis) in light of his education and work history.

The examiner should take particular care to discuss the Veteran's lay statements regarding his inability to perform work-related duties due to his service-connected symptoms.

3.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








	(CONTINUED ON NEXT PAGE)










_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

